GrIBBONS, J.
— It is essential to the validity of all judgments or decrees, that they should be rendered by tribunals possessing the proper jurisdiction. The elements of this jurisdiction are two-fold: first, of the subject-matter adjudged; and secondly, of the parties whose rights are affected by such judgment or decree. The former of these the court acquires by the act of its creation, and possesses inherently by its constitution ; the latter it acquires by its own acts, through the medium of its process and its officers. Anj^ judgment or decree of any court, which shows upon its face a want of jurisdiction, either of the subject-matter or of the parties, is not-merely voidable, but void.
Again; courts of limited jurisdiction must show, upon the face of their proceedings, sufficient to support their jurisdiction, or the same results will be visited upon their judgments or decrees. The Commissioners’ Court of Boads and Revenue in the State of Alabama, is a court of limited jurisdiction. Its powers are confined to a small class of subjects; its boundaries are fixed and defined by the statute; and these it has no power to transcend. If it does so, its judgments are not merely yoidable, but void.
Let us apply these principles to the action of this court, in. the establishment of a ferry. It has the power expressly given to it to establish ferries, but the statute also defines how it shall act in such cases; and the court, in order to support its jurisdiction, must pursue the directions of the statute, or its acts will be nullities.
Again; this court has the power, in a given case, to revoke a ferry license; but in proceeding to exercise this power, its proceedings must show, upon their face, that the court acts upon the precise case made by the statute, and in the mode *777provided bj tbe statute, or its judgment will be of no avail. Applying this principle directly to the case at bar: The record shows, that the Commissioners’ Court of Marshall county revoked the license of Gunter on a certain day. This court certainly had jurisdiction of the subject-matter, if the case made by the statute giving it this jurisdiction was before it; otherwise, it had no power to act in the premises. The proceedings of the court must show, upon their face, that it acted upon the case made by the statute. The only case given by tbe statute, in which this court has the power to revoke a ferry license, is that found in Clay’s Digest, 513, § 26, where the licensee fails to renew his bond, after receiving ten days notice to do so. This notice is the very essence of tbe jurisdiction of the court; and without it, its judgment is absolutely void. The proceedings of tbe court must sbow this notice, before its jurisdiction begins. This view Avbicb we bave taken disposes of the judgment or decree of the Commissioners’ Court, revoking the license of Gunter. These proceedings, as shown by the record before us, do not sbow tbat Gunter was notified or required to renew bis bond; and until this fact is made to appear, upon the face of the proceedings, the judgment must be held to be void. Garrett, Adm’r. v. Ricketts et al., 9 Ala. 529.
If the views which we bave above expressed are correct, they also dispose of tbis entire case at this point. The record shows, that Lamar, tbe plaintiff in error, filed a petition in the Commissioners’ Court of Marshall count}*-, showing a vested right in himself to a franchise, and prayed that court to grant him the power to exercise that franchise, to which he was entitled, and of which another had deprived him. He might as well have gone into that court with a writ of ejectment, or of trespass to try titles. The court to which he addressed his petition, had no power to grant him the relief which he prayed, for the reason that it had not jurisdiction of the subject-matter. That court bad tbe power to establish a ferry, and grant a license to a person to keep it, in a case made by the statute; but it had no power to take a ferry from one man, and give it to another. As above stated, it may revoke a license in tbe case provided by tbe statute, but in any other case it is utterly powerless to act.
*778Tbe petition on its face shows the entire want of jurisdiction of the Commissioners.’ Court over the subject-matter, upon which it is called on to act. It is not the establishment of a ferry that is sought; but that one who is in the enjoyment of the franchise belonging to the petitioner should be ousted, and the petitioner be restored to his rights. He shows that he is the owner of the land to which this franchise became appurtenant while in the possession of Gunter; that the grant of the franchise to Gunter was a valid grant, and that it has never been legally revoked or annulled. He further sets out the manner in which he derives his title to the property, and seeks to stand in Gunter’s shoes in respect to this right, which he claims to be appurtenant to the soil. This right is denied by Gee, the person in the enjoyment of the franchise; and the Commissioners’ Court thereupon tries the issue between them. It may well be asked, where this court obtained the power to try an issue of this character. Certainly not from the statutes creating it, nor from any acts that we are aware of enlarging its jurisdiction.
We cannot distinguish the case made by the petition of the plaintiff) from that of any other proprietor of a franchise, who is interrupted in the enjoyment of his right by an intruder or a usurper. The usual remedy in such cases is, a proceeding in the nature of a quo warranto, before the tribunals having jurisdiction of the subject-matter. In that form of proceeding, the petitioner can obtain his rights, if he has any; but, as the case now stands before us, we can only say, that the whole proceedings, from the filing of the plaintiff’s petition to the final judgment, arc null and void.
The court below dismissed the certiorari, on the ground that the plaintiff had proceeded by certiorari to bring the case from the Commissioners’ Court to the Circuit Court, instead of proceeding by mandamus. In this opinion the Circuit Court was doubtless in error; because, if the Commissioners’ Court had passed judgment upon a matter within its jurisdiction, its proceedings could only be revised by certiorari. Mandamus, when directed to inferior tribunals, is a writ which seeks to compel action; but it does not point out, in a matter over which the inferior court has a discretionary power of decision, how that court shall act. Certiorari, on the other *779band, is a writ revisatory in its nature, and is issued for tbe purpose of enabling tbe superior court to correct tbe erroneous action of tbe inferior.
It follows from wbat we bave said, that the Circuit Court decided correctly in dismissing tbe certiorari, but for a wrong reason; and its judgment is consequently affirmed.